DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 07 December 2021 to the previous Office action dated 16 September 2021 is acknowledged. Pursuant to amendments therein, claims 1, 3-4, and 6-9 are pending in the application.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0269875 A1; published 25 October 2012; of record) in view of Yamaguchi (WO 2012/121309 A1; published 13 September 2012; of record; citations herein to abstract thereof and English machine translation made 28 December 2020; of record).
Tamura et al. discloses an emulsion foundation cosmetic in which are blended 1.0 wt% squalene (corresponding to (C)), 1.0 wt% diglyceryl diisostearate (corresponding to (C)), 3.0 wt% 2-ethylhexyl paramethoxy cinnamate (corresponding to (C) and the UV absorber), 5.0 wt% glyceryl tri(2-ethylhexanoate) (corresponding to (C)), 0.1 wt% pentaerythritol rosinate (i.e., an oil phase thickener), 0.5 wt% dextrin palmitate (corresponding to (B)), 0.5 wt% inulin stearate (i.e., an oil phase thickener), 1.0 wt% dimethyl distearyl ammonium hectorite (corresponding to (A)), 10.0 wt% silicone treated titanium oxide (corresponding to (E)), 0.3 wt% silicone treated red iron oxide, 1.5 wt% 
	Since (A) is 1.0 wt%, (B) is 0.5 wt%, and (C) is 10.0 wt%, [(A) + (B)] / (C) is 0.15 (1.5 / 10.0).
Although Formulation Example 24 of Tamura et al. as discussed above does not explicitly indicate that it is a water-in-oil emulsified cosmetic, Tamura et al. teaches that prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the emulsion of Tamura et al., such as Formulation Example 24 thereof, in the form of a water-in-oil-type emulsion composition, with a reasonable expectation of success.
Although Formulation Example 24 of Tamura et al. does not contain a polyglyceryl-modified silicone such as bis-butyldimethicone polyglycerol-3 therein, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tamura et al. as discussed above and to include therein a straight (i.e., linear) polyglyceryl-modified silicone, wherein such silicone-based nonionic surfactant is in a concentration of 0.5-10 wt%, with a reasonable expectation of success.
Tamura et al. does not disclose the specifically claimed polyglyceryl-modified silicone of bis-butyldimethicone polyglycerol-3.
Yamaguchi discloses an oil-based cosmetic wherein an example of a specific polyglycerol-modified silicone therein is bis-butyldimethicone polyglyceryl-3 (i.e., a polyglyceryl-modified silicone) in a concentration of 0.3-8 wt% (abstract) wherein the cosmetic is preferably a foundation (paragraph [0055]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tamura et al. and Yamaguchi by using the bis-butyldimethicone polyglyceryl-3 of Yamaguchi as the polyglyceryl-modified silicone in the composition of Tamura et al. as discussed above, such as in Formulation Example 24 thereof as discussed above, with prima facie obviousness determination per MPEP 2144.07.  The concentration range suggested by the prior art of 0.5-10 wt% as discussed above overlaps the claimed range of 0.1-8 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 9, although Formulation Example 24 of Tamura et al. does not include a second organically modified clay mineral, Tamura et al. discloses that examples of commercially-available products of the organo-modified clay mineral therein include distearyldimethylammonium chloride-treated hectorites (i.e., dimethyl distearyl ammonium hectorite) as well as benzyldimethylstearylammonium chloride-treated hectorites, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tamura et al. as discussed above and to make the emulsion of Tamura et al., such as Formulation Example 24 thereof, and thus also the composition of Tamura et al. in view of Yamaguchi as discussed above, with benzyldimethylstearylammonium chloride-treated hectorite substituted for some of the dimethyl distearyl ammonium hectorite therein, with a reasonable expectation of success, given that it is prima facie obvious to combine equivalents known for the same 
Further regarding claim 9, although Formulation Example 24 of Tamura et al. does include other oil phase thickeners as discussed above, Formulation Example 24 of Tamura et al. does not include the specifically claimed second oil phase thickener species.  However, Tamura et al. suggests including in the composition higher fatty acids normally used in cosmetic compositions such as myristic acid, palmitic acid, stearic acid, or behenic acid, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the emulsion of Tamura et al., such as Formulation Example 24 thereof, and thus also the composition of Tamura et al. in view of Yamaguchi as discussed above, with myristic acid, palmitic acid, stearic acid, or behenic acid (i.e., solid fatty acids at ambient temperature) therein, with a reasonable expectation of success.

Claims 1, 3-4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2016/0113860 A1; published 28 April 2016; filed 01 May 2014; of record) in view of Kokeguchi (US 2010/0166684 A1; published 01 July 2010; of record).
Kikuchi discloses a mascara containing 4 wt% dimethyldistearylammonium hectorite (i.e., an organically modified clay mineral), 3 wt% dextrin palmitate/ethylhexanoate, 42.6 wt% isododecane (i.e., a non-volatile liquid oil other than a silicone oil), 1 wt% branched polyether-modified silicone KF-6028, 5 wt% silicone-treated pigment (i.e., a colorant), (Formulation Example 5, Table 9; paragraph [0047]) 
Although Formulation Example 5 does not explicitly recite whether the composition is a water-in-oil emulsion, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kikuchi as discussed above and to make Formulation Example 5 of Kikuchi in the form of a water-in-oil emulsion, with a reasonable expectation of success.
Although Formulation Example 5 of Kikuchi includes polyoxyalkylene-modified silicone is KF-6028 rather than polyglycerol-modified silicone bis-butyl dimethicone polyglyceryl-3 as silicone emulsifying agent, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kikuchi as discussed above and to substitute polyglycerol-modified silicone bis-butyl dimethicone polyglyceryl-3 for the polyoxyalkylene-modified silicone is KF-6028 in Formulation Example 5, given that Kikuchi suggests using either prima facie obvious to substitute equivalents known for the same purpose (i.e., polyoxyalkylene-modified silicone such as KF-6028 and polyglycerol-modified silicone such as bis-butyl dimethicone polyglyceryl-3 are both known for use as silicone emulsifying agent in the compositions of Kikuchi) per MPEP 2144.06(II).
Although Formulation Example 5 contains 4 wt% dimethyldistearylammonium hectorite (i.e., an organically modified clay mineral) rather than the claimed 0.2-2 wt%, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use 1.2 wt% dimethyldistearylammonium hectorite (i.e., an organically modified clay mineral) in Formulation Example 5, with a reasonable expectation of success, given that Kikuchi discloses that such concentration is suitable for use in the invention thereof.
Although Kikuchi discloses dextrin palmitate/ethylhexanoate in Formulation Example 5, Kikuchi does not disclose dextrin palmitate as claimed.
Kokeguchi discloses water-in-oil type emulsified cosmetics (title) such as mascara (paragraphs [0095]-[0099]) wherein oil-soluble thickener therein is dextrin derivatives such as dextrin palmitate or dextrin palmitate/ethylhexanoate (paragraph [0025]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kikuchi and Kokeguchi by substituting the dextrin palmitate of Kokeguchi for the dextrin palmitate/ethylhexanoate in the composition of Kikuchi such as in Formulation Example 5 as discussed above, with a reasonable expectation of success.  A person of ordinary prima facie obvious to substitute equivalents known for the same purpose per MPEP 2144.06(II).
Regarding the claimed weight ratio, the composition of Kikuchi in view of Kokeguchi as discussed above contains 1.2 wt% dimethyldistearylammonium hectorite organically modified clay mineral, 3 wt% dextrin palmitate oil phase thickener, and 42.6 wt% isododecane non-volatile liquid oil other than a silicone oil, resulting in a weight ratio of (1.2+3)/42.6 or about 0.099, which is within the claimed range of 0.04 to 0.68.
Regarding claim 8, although Formulation Example 5 of Kikuchi does not include an ultraviolet ray absorbing agent, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kikuchi as discussed above and to make the composition of Kikuchi such as Formulation Example 5 thereof, and thus the composition of Kikuchi in view of Kokeguchi as discussed above as well, with an ultraviolet absorber therein, with a reasonable expectation of success.

Response to Declaration
The declaration under 37 CFR 1.132 filed 07 December 2021 is insufficient to overcome the obviousness rejections herein because: the single inventive tested formulation therein of Exa1 includes constituents in specific concentrations not recited in the instant claims and thus the claims are not commensurate in scope with the .

Response to Arguments
Applicant's arguments filed 07 December 2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments relying upon the declaration for unexpected results, see the discussion above.
Applicant argues that it would not have been obvious to reduce the concentration of modified clay in Formulation Example 5 of Kikuchi so as to obtain the free-flowing liquid compositions of the presently claimed invention and such modification would render the mascara formulation unsuitable for its intended use (remarks page 6).  In response, Kikuchi discloses reduced concentration of modified clay in other examples (see rejection above) which provides a prima facie case of obviousness for reducing the modified clay in Formulation Example 5 and provides evidence that such modification would be suitable for its intended use.  The current claims do not recite free-flowing liquid compositions, but Kikuchi nevertheless indicates that the mascaras spread easily (i.e., free-flowing liquid) (paragraph [0113]).
Applicant argues that unexpected results are evident from specification paragraphs [0053], [0056], [0059], and [0073] (remarks page 6).  In response, the tested material includes constituents in specific concentrations not recited in the instant claims and thus the claims are not commensurate in scope with the purported unexpected results.  Applicant is reminded that data must be explained per MPEP 716.02(b)(II), 
Applicant argues that Exa1 and Exa3 from the declaration provide evidence that dextrin palmitate and dextrin palmitate/ethyl hexanoate are not equivalent components in the context of the present invention (remarks page 6).  In response, the declaration provides evidence that Exa1 produces unexpected results, but the claims are drawn much more broadly than Exa1, and there is a lack of evidence that such unexpected results would be achieved across the entire range of the currently claimed invention (i.e., without all the other constituents of Exa1 specified and in the exact concentrations as set forth in Exa1).  Thus, such evidence of unexpected results is insufficient to demonstrate that dextrin palmitate and dextrin palmitate/ethyl hexanoate lack equivalence across the entire range of the presently broadly claimed invention.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617